The court’s determination that it was in the best interests of *328the children to deny custody to petitioner, their maternal grandmother, was amply supported by the record evidence, including the positive environment provided by the foster mother, who had cared for the children for the majority of their lives and tended to their special needs, and her stated desire to adopt the children (see Matter of Luz Maria V., 23 AD3d 192 [2005], lv denied 6 NY3d 710 [2006]). Further, petitioner visited the children infrequently and was unaware of their needs. Previously, the Family Court had made a finding of neglect against her with regard to two of the children. Petitioner also admitted that rather than permanently caring for the children, she hoped to return them to their mother, whose parental rights to the children were terminated following a finding of permanent neglect.
We have considered petitioner’s remaining contentions and find them unavailing. Concur-Tom, J.P., Buckley, Sweeny and Moskowitz, JJ.